UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-7586



JAMES EUGENE VENABLE,

                                            Plaintiff - Appellant,

          versus

T. WILSON, JR., Lieutenant; G. L. BASS, War-
den; MR. UNDERWOOD, Medical Administration,

                                           Defendants - Appellees,

          and

JIMM WEBSTER,

                                                         Defendant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. David G. Lowe, Magistrate Judge.
(CA-94-405)

Submitted:   August 27, 1996          Decided:   September 17, 1996


Before HALL, MURNAGHAN, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


James Eugene Venable, Appellant Pro Se. Alexander Leonard Taylor,
Jr., OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Vir-
ginia, for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                               2
PER CURIAM:

     Appellant appeals the district court's judgment entered in

favor of Defendant Wilson on the verdict returned by a jury. We

dismiss the appeal for lack of jurisdiction because the order does

not dispose of all Defendants and is not appealable. This court may

exercise jurisdiction only over final orders, 28 U.S.C. § 1291
(1988), and certain interlocutory and collateral orders, 28 U.S.C.

§ 1292 (1988); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.
Loan Corp., 337 U.S. 541 (1949). The order here appealed is neither

a final order nor an appealable interlocutory or collateral order.

     We dismiss the appeal as interlocutory. We dispense with oral

argument because the facts and legal contentions are adequately
presented in the materials before the court and argument would not

aid the decisional process.




                                                         DISMISSED




                                3